 CLEVELAND TYPOGRAPHICAL UNION 53Cleveland Typographical Union 53, International Ty-pographicalUnion,AFL-CIOandThe Sherwin-Williams CompanyIand Cleveland Printing andGraphic Communications Union56,AFL-CIOCase 8-CD-326June 10, 1976DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS,PENELLO, AND WALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing the filing of charges on January 6, 1976, by TheSherwin-Williams Company, herein called the Em-ployer, alleging that the Cleveland TypographicalUnion 53, International Typographical Union, AFL-CIO, herein called the Typographical Union, has vio-lated Section 8(b)(4)(D) of the Act by threatening,coercing, and restraining the Employer with an ob-ject of forcing the Employer to continue its originalassignment of certain work to employees representedby the Typographers rather than to salaried manage-ment personnel or employees represented by theCleveland Printing and Graphic CommunicationsUnion 56, AFL-CIO, herein called the PrintingUnionPursuant to notice, a hearing was held beforeHearing Officer Rufus L Warr on March 11 and 12,1976All parties appeared at the hearing and wereafforded a full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues Thereafter, the Employer, theTypographical Union, and the Printing Union allfiled briefsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial errorThey are hereby affirmedUpon the entire record in this case, including thebriefs of the parties, the Board makes the followingfindingsITHE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer, an Ohiocorporation with its principal office located in Cleve-land, Ohio, has a facility in North Olmsted, Ohio,1The name of the Employer appears as amended at the hearing583where it produces various printed materials primarilyfor use within the Company Annually, in the courseand conduct of its business operations, the Employerships goods valued in excess of $50,000 from itsNorth Olmsted facility directly to points located out-side the State of Ohio Accordingly, we find that theemployer is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionhereinIITHE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Typo-graphical Union and the Printing Union are labororganizations within the meaning of Section 2(5) ofthe ActIIITHE DISPUTEA BackgroundThe Employer owns and operates a printing plantin North Olmsted, Ohio The plant produces variousprinted materials primarily for use within the Com-pany and employs approximately 180 salaried andhourly employees on two shifts Four unions repre-sent the hourly employees The United SteelworkersUnion represents the production and maintenanceemployees, the Typographical Union represents thecompositors, the Printing Union represents the press-men, and the Graphic Arts International Union, Lo-cal 36-124B, represents the bindery employees Onlythe Typographical Union and the Printing Union areinvolved in the current disputeThe Employer currently utilizes both a hot metalprinting process and a coldtype process It is engagedin converting its hot metal and rubber platemakingprocedure to the more sophisticated photo-Polymerplatemaking system as well as adding an offset plate-making capability As the first step in this conversionprocess, the Employer has installed Mergenthalerphotocomposition equipment which is used to con-vert raw data to coldtype ready for pasteups Afterpasteups are prepared, they are sent to outside sup-pliers of metal printing plates because the Employerdoes not presently have the equipment to prepare itsown plates Upon receipt of the printing plates in theplant, the Employer's compositors evaluate them todetermine if they are of a suitable quality to utilizeThe compositors then use the hot metal plates tomold rubber plates which are sent to the pressroomfor printing, or in some cases the metal plates aresent directly to the pressroom for printing At thepresent time employees represented by the Typo-224 NLRB No 77 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDgraphical Union perform all the work in the compo-sition room including the operation of the Mergen-thaler equipment and preparing the pasteups for thecamera There is no dispute over the jurisdiction ofthisworkAs a second and third step in its conversion pro-cess, the Employer intends toinstalla Brown Com-modore camera and Nu-Arc equipment This newequipment will enable the Employer to make all of itsown printing plates and eliminate the need to utilizeoutside suppliers The new equipment will also createnew work which will involve stripping of copy, cam-era work, Polymer platemaking, and offset platemak-ing In anticipation of the newjob functions, the Em-ployer by letter dated October 30, 1975, assigned thework to employees represented by the TypographicalUnion In response, by letter dated November 3,1975, the Printing Union disputed the Employer's as-signment of the work The Employer then notifiedboth Unions that because of the dispute over thework it intended to assign the work to salaried man-agement personnel On December 5, 1975, the Typo-graphical Union notified the Employer by letter thatany deviation from the Employer's original assign-ment of the work to employees represented by theTypographical Union would be met by strike actionif necessaryAt present the equipment has not beeninstalled and the work in question is still performedby outside companiesB Work in DisputeThe parties are in agreement that the disputedwork consists of work performed by the Employersolely at its North Olmsted facility and involves (1)stripping of copy, (2) camera work, (3) Polymerplatemaking, and (4) offset platemakingC Contentions of the PartiesThe Printing Union claims that the work should beawarded to employees it represents by virtue of itscollective-bargaining agreement with the Employer,the skills of its members, and the industry and areapracticeBoth the Employer and the TypographicalUnion contend the disputed work should be awardedto the employees represented by the TypographicalUnion They argue that such an award is proper be-cause of the Employer's assignment and preference,economy and efficiency of operation, the skill andtraining of typographical employees, industry andarea practice, and because the new work is a substi-tution for work done by typographical employeesD Applicability of StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for voluntarysettlement of the dispute As to the latter, the recorddoes not show the existence of any private means ofadjustment of the dispute 2As set forth above, the Typographical Union byletter dated December 5, 1975, threatens strike actionifnecessary if the Employer does not reassign thework in dispute to employees represented by the Ty-pographicalUnionAccordingly,we are satisfiedthat there is reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and that thedispute is properly before us for determinationE Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed work af-ter giving due consideration to various relevant fac-tors1Collective-bargaining agreementsThe Employer's contract with the Printing Unioncontains a section which provides in pertinent partthat "all work in connection with offset plate makingincluding camera operation, all dark room work,stripping,opaquing, layout and plate making" iswithin thatUnion's jurisdictionHowever, theEmployer's contract with the Typographical Unionalso contains provisions which define that Union'sjurisdiction as,inter alia,"full jurisdiction over alloffset plate making operations from and includingcamera work to the presses in those plants whichhave not offered offset plate making services at theeffective date of this Agreement" and "any new pro-cess,equipment, or machinery to be used as an evo-lution of or a substitution for current composingroom processes, equipment, or machinery " Our re-view of the agreements between the parties revealthat both contracts contain jurisdictionallanguagethat supports each of the two Unions' claims that the2The Printing Union contends that the proceeding should be deferredpending the determination of the dispute by the internal dispute procedureof the AFL-CIO However the record discloses that the Employer,a neces-sary party to any voluntarysettlement,has notagreed tobe bound by anysuch settlementAccordingly there is no agreed-upon voluntary methodavailable to resolve the dispute by a decision binding upon all parties Thematter is properly before the Board for determination CLEVELAND TYPOGRAPHICAL UNION 53585work belongs to its members Accordingly,we findunder these circumstances the agreements of the par-ties are not helpful to a determination of this dispute2 Employer's assignment and preferenceThe Employer's original assignment of the disput-ed work to employees represented by the Typograph-ical Union,and the Employer's present preference ofassigning the work to those employees favor anaward of work to such employees4 Area and industry practiceThe evidence on area and industry practice is in-conclusive The Typographical Union presented evi-dence that employees represented by that Unionpresently perform work similar to the work in disputein a number of shops both locally and nationallyThe Printing Union presented similar evidence Inas-much as the factor of area and industry practices ismixed, it favors the assignment of work to neithergroup of employees3Economy and efficiency of operationsThe Employerintroduced evidence which estab-lishes that the new equipmentthe Employerintendsto install(whichwill createthe workin dispute) willbe physicallylocated in the composition room adja-cent to the Mergenthaler equipment The Mergen-thaler equipment is presently operatedby employeesrepresentedby the Typographical Union,and thenaturalflow of workwill require the employees per-forming theworkin dispute to work between theMergenthaler equipment and the new equipmentThe Employer's testimony further indicates that itsprinting operations will run moresmoothly if all thework in thecomposition room isperformed by em-ployees in the same craft Such an assignment wouldeliminate the problems of transferringworkfrom onecraft to another,coordinating supervisionover twocrafts, and determiningwhere theresponsibility liesin the eventa problem develops The Employer alsopointed out that if employees represented by thePrintingUnion performed the work,such employeeswould beidle for substantialperiods oftime on thesecond shift,and furtherinefficiencies in the press-room and compositionroom wouldbe created whenthe pressmenwould be pulled offthe presses to dothe new workConversely, if the workis performedby typographical employees, the variety ofskills pos-sessedby those employees would give the Employermore flexibility and efficiencyin operation and noloss of working timeFinally, the Employertestified that the assignmentof the disputedwork to typographical employeeswould permit it to performthe work withone lessemployee thanif the workis assigned to the printingemployeesAlthough bothgroups of employees earnapproximatelythe same hourlywages,the need forone less employee will entail a savings amounting toapproximately $25,000 a year Accordingly,we findefficiency and economy of operationsfavorassign-ment ofthe work to employees represented by theTypographical Union5 Skills and trainingThe Employer presented testimony which estab-lishes that neither group of employees possess theskills to perform the new camera work, and a newemployee would be hired for that work As to theother work,both groups of employees possess suffi-cient skills to do the work The Employer,however,was of the opinion that the skills possessed by thetypographical employees are more integrally relatedto skills needed for the new work In fact the disput-ed work is a refinement and replacement for workpresently being performed by the composition roomemployees, and thus they will be better able to do thenew workIn addition,if the work is assigned to the typo-graphical employees,the Employer will be able touse the training center operated by the InternationalTypographical Union The Employer has alreadyused this facility for other training and is of the opin-ion that it will offer the most suitable training neededfor the new equipment We find therefore that thefactors of skill and training favor an assignment toemployees represented by the Typographical UnionConclusionUpon the entire record andafter full considerationof all relevant factors here involved,we find that em-ployeesrepresentedby the TypographicalUnion areentitled to performthe workin disputeThe award issupportedby the Employer's assignment and prefer-ence,the skills and training of the typographical em-ployees, andthe economy and efficiency of opera-tionswhichwould result if the typographicalemployees rather than the printing employees per-form suchworkIn making thisaward,we are assign-ing the work to employees representedby the Typo-graphicalUnion ratherthan to that organizationitself or to its members Our present determination islimited to the particular dispute which gave rise tothis proceeding 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEEmployees of The Sherwin-Williams Company,who are represented by Cleveland TypographicalUnion 53, International Typographical Union, AFL-CIO, are entitled to perform the disputed work per-formed by the Employer solely at its North Olmsted,Ohio, facility involving stripping of copy, camerawork, Polymer platemaking, and offset platemakingPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute